           Case 1:18-cv-00129-RP Document 32 Filed 01/28/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

PRIMACY ENGINEERING, INC.,                          §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-129-RP
                                                    §
SAN ENGINEERING, CHI WON LEE,                       §
and JK OCEANICS, LLC,                               §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is Plaintiff Primacy Engineering, Inc.’s (“Primacy”) Agreed Motion for Stay

of Deadlines. (Dkt. 31). Two of the named defendants—SAN Engineering (“SAN”) and Chi Won

Lee (“Lee”)—in this action reside in the Republic of Korea and have not yet been served. (See id.).

The Court extended Primacy’s deadline to serve those defendants to April 30, 2019. (Dkt. 30).

        The Scheduling Order sets the deadline to complete discovery at April 18, 2019. (Dkt. 26, at

2). Other deadlines approach in the coming months. (Id. at 1–2). Primacy represents that its inability

to serve SAN and Lee has impaired discovery; both parties are waiting until SAN and Lee are served

before proceeding with the litigation. (Dkt. 31, at 3). Accordingly, Primacy asks the Court to stay this

action until April 30, 2019, and to then allow the parties to submit a revised scheduling order by May

20, 2019. (Id.). Defendant JK Oceanics, LLC (“JK Oceanics”) agrees with the relief sought. (Id. at 4).

        A scheduling order may be modified only for good cause and with the court’s consent. Fed.

R. Civ. P. 16(b)(4). The Court is persuaded that good cause exists to extend the expert-designation

and discovery deadlines in this case.

        Accordingly, IT IS ORDERED that the deadlines in the Scheduling Order, (Dkt. 26),

relating to the designation of experts and the completion of discovery are extended to May 24, 2019.

The parties shall file a revised joint proposed scheduling order on or before May 20, 2019.


                                                   1
  Case 1:18-cv-00129-RP Document 32 Filed 01/28/19 Page 2 of 2



SIGNED on January 28, 2019.



                              _____________________________________
                              ROBERT PITMAN
                              UNITED STATES DISTRICT JUDGE




                                 2
